Name: Commission Regulation (EC) No 307/96 of 20 February 1996 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  animal product
 Date Published: nan

 Avis juridique important|31996R0307Commission Regulation (EC) No 307/96 of 20 February 1996 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 043 , 21/02/1996 P. 0003 - 0005COMMISSION REGULATION (EC) No 307/96 of 20 February 1996 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Article 6 (7) thereof,Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 2417/95, lays down in particular the conditions to be met by products bought in to intervention, in order to ensure the quality thereof; whereas provision should be made to ensure compliance with Article 4 of Commission Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (4), as amended by Decision 94/794/EC (5);Whereas Regulation (EEC) No 2456/93 also lays down provisions relating to the tendering procedure; whereas the timing of the public holidays in May 1996 make it advisable, for practical reasons, to amend the deadline for the submission of tenders;Whereas, as a result of errors, certain provisions should be corrected;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 2456/93 is hereby amended as follows:1. Article 4 (2) (g) is replaced by the following:'(g) if they are purchased into intervention in the United Kingdom, are accompanied by a health certificate, as referred to in Annex IV of Directive 64/433/EEC, which includes the additional sentence referred to in Article 4 (2) (i) or (ii) of Commission Decision 94/474/EC (*).(*) OJ No L 194, 29. 7. 1994, p. 96.`2. The following paragraph is added to Article 10:'However, the deadline for the submission of tenders in May 1996 shall be 12 noon (Brussels time) on the first and fourth Tuesday of that month.`3. In Article 29 (2), first and second indent, the references to 'Annex I` are replaced by references to 'Annex XI`.4. In Annex VII, the headings to the description of the various cuts are replaced by the following:'1.2.1. Intervention shank (code INT 11)`'1.2.2. Intervention thick flank (code INT 12)`'1.2.3. Intervention topside (code INT 13)`'1.2.4. Intervention silverside (code INT 14)`'1.2.5. Intervention fillet (code INT 15)`'1.2.6. Intervention rump (code INT 16)`'1.2.7. Intervention striploin (code INT 17)`'1.2.8. Intervention flank (code INT 18)`'1.2.9. Intervention forerib (five bone) (code INT 19)`'2.1.1. Intervention shin (code INT 21)`'2.1.2. Intervention shoulder (code INT 22)`'2.1.3. Intervention brisket (code INT 23)`'2.1.4. Intervention forequarter (code INT 24)`.5. Annex XI is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 248, 14. 10. 1995, p. 39.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 194, 29. 7. 1994, p. 96.(5) OJ No L 325, 17. 12. 1994, p. 60.ANNEX 'ANNEX XIIndividual prices of rejected intervention cuts for the purposes of Article 29 (2), first and second indents>TABLE>